Exhibit 10.1

SETTLEMENT AND PATENT LICENSE AGREEMENT

This SETTLEMENT AND PATENT LICENSE AGREEMENT (“Agreement”) is entered into as of
the Effective Date (as that term is defined below) between GeoTag, Inc.
(“Plaintiff”) and Local Corporation (“Defendant”). Plaintiff and Defendant are
referred to in this Agreement collectively as the “Parties” and individually as
a “Party.”

WHEREAS, Plaintiff filed an action against Defendant in the United States
District Court for the Eastern District of Texas for infringement of one or more
claims of the Patent-in-Suit in Civil Action No. 2:10-CV-00265 (collectively the
“Litigation”);

WHEREAS, Defendant has denied liability in the Litigation, and recognizes that,
if the Patent in Suit were found to be valid and infringed by Defendant,
Defendant might be found liable for an amount substantially greater than the
amount of compensation it has agreed to pay herein;

WHEREAS, Plaintiff recognizes that, if the Patent in Suit were found to be
invalid and/or not infringed by Defendant, Plaintiff might be awarded nothing or
an amount substantially less than the amount of compensation it has agreed to
accept herein;

WHEREAS, the Parties desire to settle the Litigation without the expenditure of
further time and expense pursuant to the terms and conditions of this Agreement;
and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

  1. DEFINITIONS

As used in this Agreement, the following terms shall have the following meaning:

1.1 “Affiliate” means, with respect to a Party, any Person (including any
individual, trust, corporation, partnership, joint venture, company, limited
liability company, association, unincorporated organization or other collective
organization or entity) that is directly or indirectly controlling, controlled
by or is under the common control of such Party, whether through the ownership
of securities, as a result of contract or otherwise. For purposes of this
Agreement, “control” of a legal entity shall mean ownership, directly or
indirectly, presently held or acquired in the future, of at least (a) fifty
percent (50%) or more of the outstanding voting shares of such an entity, or
(b) at least fifty percent (50%) or more of the total combined voting power
entitled to elect or appoint directors or persons performing similar functions
for such an entity, or, (c) in the case of a non-corporate entity, equivalent
interests of such entity giving the power to direct or cause direction of the
management and policies of such entity whether by ownership of voting
securities, by contract, or otherwise. Currently, the Defendant’s Affiliates
that Defendant is aware of are identified in Exhibit A. The failure to identify
any Person in Exhibit A does not exclude such Person from being an “Affiliate”
if such Person meets the definition of Affiliate. In the event that a Person is
not an Affiliate of

 

SETTLEMENT AND PATENT LICENSE AGREEMENT - HIGHLY CONFIDENTIAL    Page 1



--------------------------------------------------------------------------------

Defendant as of the Effective Date of this Agreement, but later becomes an
Affiliate of Defendant through a transaction or series of related transactions
(each, a “Joining Affiliate”), such Joining Affiliate shall be deemed to be an
Affiliate of Defendant for the purposes of this Agreement upon completion of
such transaction or transactions, but nothing herein shall limit or impair
Plaintiff’s rights to prosecute or maintain any Claim against any Joining
Affiliate with respect to activities, events or transactions occurring prior to
the time when such Person became a Joining Affiliate. To the extent that one of
Defendant or Defendant’s Affiliates form or reorganize organizations in the
future that meet the control requirements herein, they shall be deemed
Defendant’s Affiliates. Furthermore, in the event an Affiliate of Defendant
covered by this Agreement ceases to be an Affiliate of Defendant (each, a
“Departing Affiliate”), any rights under this Agreement shall continue to apply
to such Departing Affiliate only with respect to any activity conducted by the
Departing Affiliate during the period of time it was an Affiliate of Defendant
that the Departing Affiliate continues to conduct subsequent thereto. In
addition, the term “Affiliate” does not include any investment fund, hedge fund,
venture capital firm or similar type of third party investor controlled by,
under common control with, or that controls Defendant.

1.2 “Claim” means any claim, counterclaim, third-party claim, contribution
claim, indemnity claim, demand, action, causes of action, and any other claim of
any kind and nature in law or equity, whether arising under state, federal,
international or other law, whether such claim is absolute or contingent, direct
or indirect, known or unknown.

1.3 “Effective Date” means the latest date upon which all Parties have signed
this Agreement or identical counterparts thereof.

1.4 “Exploit” means to, in whole or in part, directly or indirectly: own, make,
have made, design, develop, author, write, generate source code for, use, sell,
offer to sell, supply, purchase, license, lease, import, operate, distribute,
perform, provide, display, transmit, export, or otherwise practice, or dispose
of, and the exercise of all other activities that may give rise to any cause of
action, liability, or damage, including under Title 35 or 17 of the United
States Code and foreign counterparts thereto (as the foregoing may be amended or
superseded from time to time).

1.5 “Infringement” includes direct and indirect infringement (including
inducement or contributory infringement) of any intellectual property right and
infringement under the doctrine of equivalents in any jurisdiction worldwide.

1.6 “Item” means any product, service, or activity including any: apparatus,
technology, website, invention, product, software, hardware, device, component,
system, code, know-how, service, instruction, material, method, process,
computer software product or service, further including any update, upgrade,
change, enhancement, hot fix, service pack, supplement, amendment, new version,
new release, modification to, or future version of such software product or
service, or other instrumentality or activity of any kind or nature.

 

SETTLEMENT AND PATENT LICENSE AGREEMENT - HIGHLY CONFIDENTIAL    Page 2



--------------------------------------------------------------------------------

1.7 “Licensed Patents” means (1) the Patent in Suit (United States Patent
No. 5,930,474); (2) all patent applications (and patents resulting from such
patent applications) that have the same or substantially the same specification
as the Patent in Suit; and (3) any and all reissue patents, reexamination
certificates, continuations, continuations-in-part, divisionals and/or foreign
counterparts already in existence or that come into existence in the future
claiming priority directly or indirectly, to the Patent in Suit. All patents and
patent applications falling within this definition of “Licensed Patents” which
Plaintiff is aware of are listed on Exhibit B. The failure to identify any
patent or patent application in Exhibit B does not exclude such patent or patent
application from the “Licensed Patents” if such patent or patent application
meets any of the above definitions for “Licensed Patents.”

1.8 “Licensed Activities and Products” means all past, present or future
systems, methods, processes, apparatuses, devices, products, software, or
services or any component, portion, or combination of one or more of the
foregoing ever Exploited by or on behalf of Defendant or Defendant’s Affiliates
which fall within the scope of one or more claims of the Licensed Patents.
“Licensed Activities and Products” shall not include any Third Party Item,
except to the extent such Third Party Item is Exploited within or as any part or
portion of a Licensed Activity or Product of Defendant or Defendant’s
Affiliates.

1.9 “Patent in Suit” means U.S. Patent No. 5,930,474.

1.10 “Patent Aggregator” means a Third Party which derives 50% or more of its
income or revenues from the sale or licensing of intellectual property,
including patent rights, which the Person does not use in the operation of its
business (including, by way of non-limiting example, RPX Corporation).

1.11 “Person” means any individual or firm, association, unincorporated
organization, joint venture, trust, partnership, corporation, company, limited
liability company, or other collective organization or entity.

1.12 “Related Parties” of a Party or an Affiliate of a Party means the
representatives, agents, predecessors, successors, assigns, owners,
shareholders, directors, members, officers, managers, employees, agents,
experts, consultants, attorneys, insurers, heirs, estates, legal representatives
and servants of such Party or Affiliate of such Party.

1.13 “Search Engine Company” means a Third Party which derives 10% or more of
its income or revenues from providing one or more of the following activities:
internet search, mobile search, software applications for internet commerce,
software applications for mobile commerce, internet advertising and/or mobile
advertising products or services (including, by way of non-limiting example,
Microsoft Corp, Google, Inc. and Oracle Corp.). Notwithstanding the foregoing,
the term “Search Engine Company” does not include Defendant or its Affiliates
with respect to any Licensed Activities or Products.

 

SETTLEMENT AND PATENT LICENSE AGREEMENT - HIGHLY CONFIDENTIAL    Page 3



--------------------------------------------------------------------------------

1.14 “Third-Party” means any Person other than a Party to this Agreement or an
Affiliate of a Party to this Agreement.

 

  2. LICENSE AND COVENANTS

2.1 License. Subject to the payment by Defendant required by this Agreement, and
except as expressly limited below, Plaintiff hereby grants Defendant and
Defendant’s Affiliates a worldwide, royalty-free, non-exclusive (without the
right to sublicense), non-transferable (except as provided herein), fully
paid-up, perpetual, irrevocable license under the Licensed Patents to Exploit
Licensed Activities and Products. The license granted pursuant to this
Section 2.1 expressly excludes the following Persons and the activities,
products and services of such Persons: (a) any Third Party with respect to any
Third Party Item, provided, however, to the extent that such Third Party Item
(including, without limitation, Items Exploited by Third Parties to whom
Defendant provides advertising or media content or services) is or was Exploited
within or as any part or portion of a Licensed Activity or Product of the
Defendant and/or any of Defendant’s Affiliates, such license grant includes such
Third Party solely with respect to such Third Party Item and solely to such
extent; (b) any Person other than Defendant or Defendant’s Affiliates as of the
Effective Date of this Agreement against whom Plaintiff has previously asserted
a claim of infringement of the Patent in Suit, except and to the extent such
Person is otherwise described in the proviso of the immediately preceding clause
(a); (c) any Search Engine Company except and to the extent such Search Engine
Company is otherwise described in the proviso of the immediately preceding
clause (a); or (d) any Patent Aggregator except and to the extent such Patent
Aggregator is otherwise described in the proviso of the immediately preceding
clause (a).

2.2 Validity. Defendant, on behalf of itself and each Affiliate of Defendant,
covenants, represents and warrants that they shall not contest or assist in the
contest of the validity or enforceability of the Licensed Patents in any forum,
including Federal Courts, whether under 28 U.S.C. §§ 2201-2202 or not, United
States Patent and Trademark Office, and/or the International Trade Commission;
provided, however, that Defendant and each Affiliate of Defendant shall have the
right, in addition to their rights under this Agreement and applicable law, to
challenge, or assist their affiliates in challenging, the validity and
enforceability of the Licensed Patents in defense to a suit or assertion of a
Claim relating to the Licensed Patents with respect to the Licensed Activities
and Products asserted against Defendant or its Affiliates, if such Claim is not
dismissed or withdrawn within thirty (30) days of Defendant or its Affiliates
providing Plaintiff or its successor with notice of such violation. Nothing in
this Agreement shall be construed to prohibit Defendant or any Affiliate of
Defendant from complying with any lawful subpoena, order or other law or
regulation.

2.3 Plaintiff’s and Plaintiff’s Affiliates’ Covenant Not to Sue Defendant and
Others. Plaintiff, on behalf of itself and its Affiliates, and its and their
Related Parties, covenants not to sue Defendant and Defendant’s Affiliates and
their Related Parties for infringement of any of the Licensed Patents with
respect to Licensed Activities and Products of the Defendant and/or any of
Defendant’s Affiliates. Plaintiff, on behalf of

 

SETTLEMENT AND PATENT LICENSE AGREEMENT - HIGHLY CONFIDENTIAL    Page 4



--------------------------------------------------------------------------------

itself and its Affiliates, and its and their Related Parties, further covenants
not to sue Defendant’s and Defendants’ Affiliates’ customers, distributors,
manufacturers, subcontractors, resellers, franchisees, partners, channel
partners, vendors, suppliers, software providers, and web content providers, and
similarly-situated Third Parties acting with or on behalf of Defendant or any of
Defendant’s Affiliates for infringement of the Licensed Patents solely with
respect to Exploiting a Licensed Activity or Product of the Defendant and/or any
of Defendant’s Affiliates. The covenant set forth in this Section 2.3:
(i) applies only to the period of time after the Effective Date; and
(ii) expressly excludes the following Persons and the activities, products and
services of such Persons: (a) any Third Party with respect to any Third Party
Item, provided, however, that such covenant applies to such Third Party to the
extent such Third Party Item (including, without limitation, Items Exploited by
Third Parties to whom Defendant provides advertising or media content or
services) is or was Exploited within or as any part or portion of a Licensed
Activity or Product of the Defendant and/or any of Defendant’s Affiliates, but
solely with respect to such Third Party Item and solely to such extent; (b) any
Person other than Defendant or Defendant’s Affiliates on the Effective Date of
this Agreement against whom Plaintiff has previously asserted a Claim of
infringement of the Patent in Suit, except and to the extent such Person is
otherwise described in the proviso of the immediately preceding clause (a);
(c) any Search Engine Company except and to the extent such Search Engine
Company is otherwise described in the proviso of the immediately preceding
clause (a); and (d) any Patent Aggregator except and to the extent such Patent
Aggregator is otherwise described in the proviso of the immediately preceding
clause (a). Plaintiff, on behalf of itself and its Affiliates, and its and their
Related Parties, further covenants to expressly impose the obligations of this
clause 2.3 on any purchaser, assignee or exclusive licensee of the Licensed
Patents or part of thereof.

2.4 Defendant’s Covenant Not to Sue Plaintiff. Defendant covenants not to sue
Plaintiff for any Claims related to the Litigation or the Licensed Patents
(except for Claims based on or related to breach of representations or
obligations expressly included in this Agreement or otherwise expressly provided
for in this Agreement, including, by way of example, the rights to sue provided
under the terms of Section 2.2).

2.5 No Other Rights/No Exhaustion. No rights or covenants are granted under any
patents except as expressly provided herein, whether by implication, estoppel or
otherwise. All rights to the Licensed Patents not expressly granted in this
Agreement are reserved. There are no implied licenses granted to any Third
Parties as a result of this Agreement. No right to grant covenants, rights, or
sublicenses is granted under any of the rights set forth in this Agreement.

2.6 No Duty to Enforce Patent Rights. Plaintiff does not agree to and has not
agreed to any obligation to institute any action or suit against any Third Party
for infringement of the Licensed Patents or to defend any action brought by a
Third Party that challenges or concerns the validity of any of the Licensed
Patents.

 

SETTLEMENT AND PATENT LICENSE AGREEMENT - HIGHLY CONFIDENTIAL    Page 5



--------------------------------------------------------------------------------

  3. RELEASES

3.1 Plaintiff and Plaintiff’s Affiliates Release of Defendant and Others.
Plaintiff and Plaintiff’s Affiliates release Defendant and Defendant’s
Affiliates, and its and their respective Related Parties, from any and all
Claims, liabilities, damages, costs, losses, expenses, taxes, interest and
penalties related to: (i) the conduct of the Litigation; (ii) the conduct of
settlement negotiations (except for representations or obligations expressly
included in this Agreement); and (iii) claims of patent infringement under the
Licensed Patents. Plaintiff and Plaintiff’s Affiliates further release
Defendant’s and Defendant’s Affiliates’ respective customers, distributors,
manufacturers, subcontractors, resellers, franchisees, partners, channel
partners, vendors, suppliers, software providers, and web content providers, and
similarly-situated Third Parties acting with or on behalf of Defendant or any of
Defendant’s Affiliates for infringement of the Licensed Patents solely with
respect to Exploiting the Licensed Activities and Products of the Defendant
and/or any of Defendant’s Affiliates. The release set forth in this Section 3.1
(i) only relates to the period of time prior to the Effective Date; and
(ii) expressly excludes the following Persons and the activities, products and
services of such Persons: (a) any Third Party with respect to any Third Party
Item, provided, however, that such release includes any Third Party to the
extent such Third Party Item (including, without limitation, Items Exploited by
Third Parties to whom Defendant provides advertising or media content or
services) is or was Exploited within or as any part or portion of a Licensed
Activity or Product of the Defendant and/or any of Defendant’s Affiliates, but
solely with respect to such Third Party Item and solely to such extent; (b) any
Person other than Defendant or Defendant’s Affiliates on the Effective Date of
this Agreement against whom Plaintiff has previously asserted a claim of
infringement of the Patent in Suit, except and to the extent such Person is
otherwise described in the proviso of the immediately preceding clause (a);
(c) any Search Engine Company except and to the extent such Search Engine
Company is otherwise described in the proviso of the immediately preceding
clause (a); and (d) any Patent Aggregator except and to the extent such Patent
Aggregator is otherwise described in the proviso of the immediately preceding
clause (a).

3.2 Defendant’s Release of Plaintiff and Others. Defendant releases Plaintiff
and its Affiliates, and its and their Related Parties, from liability related to
(i) the Licensed Patents; (ii) the conduct of the Litigation; and (iii) the
conduct of settlement negotiations (except for representations or obligations
expressly included in this Agreement).

3.3 Unknown Claims. The releases in this Agreement include an express, informed,
knowing and voluntary waiver and relinquishment to the fullest extent permitted
by law. In this connection, the Parties acknowledge that they may have sustained
damages, losses, costs or expenses which are presently unknown and unsuspected
and that such damages, losses, costs or expenses as may have been sustained may
give rise to additional damages, losses, costs or expenses in the future. The
Parties hereto further acknowledge that they have negotiated this Agreement
taking into account presently unsuspected and unknown Claims, counterclaims,
causes of action, damages, losses, costs and expenses, and the Parties hereto
voluntarily and with full knowledge of

 

SETTLEMENT AND PATENT LICENSE AGREEMENT - HIGHLY CONFIDENTIAL    Page 6



--------------------------------------------------------------------------------

its significance, expressly waive and relinquish any and all rights they may
have under any state or federal statute, rule or common law principle, in law or
equity, relating to limitations on general releases. The Parties voluntarily and
with full knowledge of its significance, expressly waive and relinquish any and
all rights they may have under any state or federal statute, rule or common law
principle, in law or equity, relating to limitations on releases. Specifically,
each Party hereby expressly waives any rights it may have under California Civil
Code Section 1542 (or any other similar law in any jurisdiction) providing that:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

  4. SETTLEMENT CONSIDERATION

4.1 Payment. In consideration of the rights, licenses and covenants granted in
this Agreement by Plaintiff, the representations and warranties of Plaintiff set
forth in this Agreement and the dismissal by Plaintiff of the Litigation as to
the Defendant, Defendant agrees to the payment provision in Exhibit C.

4.2 Litigation Settlement. This settlement is reflective of a unique stage in
the litigation process involving over 250 defendants. This settlement was
negotiated to meet the needs of the special master and the court (i.e., judicial
efficiency and court congestion), and, in Plaintiff’s view, does not reflect the
economic value of the Licensed Patents or the basic damages formula used to
calculate such. The Parties agree this is a litigation settlement that is
specific to the particular circumstances applicable only to Defendant,
including, without limitation, the manner in which it monetizes the accused
functionality, and no representation is made that the foregoing consideration
represents a reasonable royalty for the infringement alleged in the Litigation.

4.3 Taxes. Plaintiff shall be liable for all federal, state, and local income,
sales or other taxes payable with respect to the Settlement Payment.

 

  5. DISMISSAL OF LITIGATION

5.1 Dismissal. Within five (5) days of Plaintiff’s receipt of the Settlement
Payment, the Parties shall cause their respective counsel to execute and file
the stipulated motion in the form set forth in Exhibit D requesting that the
Court presiding over the Litigation dismiss with prejudice all claims and
counterclaims between the Parties in the Litigation. The Parties shall promptly
proceed with any and all additional procedures needed to dismiss with prejudice
the claims and counterclaims between the Parties in the Litigation.

5.2 Attorneys’ Fees and Costs. The Parties agree that they shall bear their own
costs and attorneys’ fees relating to the Litigation and to the negotiation of
this Agreement.

 

SETTLEMENT AND PATENT LICENSE AGREEMENT - HIGHLY CONFIDENTIAL    Page 7



--------------------------------------------------------------------------------

  6. TERM; REMEDIES FOR BREACH.

6.1 Term. The license granted under this Agreement is effective as of the
Effective Date and continues until the expiration of the last surviving patent
among the Licensed Patents.

6.2 Remedies for Breach.

(a) Damages. If either Party or any Affiliate of either Party or any valid
assignee of this Agreement materially breaches any representation, warranty or
covenant under this Agreement this Agreement, and fails to cure such breach
within thirty (30) days after written notice thereof from the non-breaching
Party or an Affiliate of the non-breaching Party, the non-breaching Party may
pursue its rights and remedies for breach under this Agreement and applicable
law. The licenses, covenants, and releases set forth in Sections 2 and 3 of this
Agreement shall continue in full force and effect and shall not be void or
voidable by reason of any breach of this Agreement by a Party.

(b) Irreparable Harm Arising from Breach. Notwithstanding the immediately
preceding clause (a), the Parties agree that violation of the provisions
contained in Sections 7, 8, or 9.3 shall cause a Party to suffer immediate and
irreparable harm for which there is no adequate remedy at law. Therefore, the
Parties further agree that in the event of a breach of any such Section, the
non-breaching Party shall be entitled to preliminary and permanent injunctive
relief, in addition to all other remedies available to it at law or in equity.

 

  7. ASSIGNMENT OF RIGHTS AND OBLIGATIONS.

7.1 Limitations on Assignment by Defendant.

(a) Defendant and/or its Affiliates may not assign (by contract, operation of
law or otherwise) its rights under this Agreement without the prior written
consent of Plaintiff, which shall not be unreasonably withheld or delayed, and
any assignment of such rights without such permission will be void.
Notwithstanding the foregoing, however, Defendant and/or its Affiliates may
assign its rights under this Agreement, in whole or in part, without Plaintiff’s
prior written consent, as follows: (a) in connection with a transaction effected
solely for the purposes of changing the form or jurisdiction of organization of
Defendant or Defendant’s Affiliate or a reorganization, restructuring, or
transaction with Defendant or Defendant’s Affiliates and one or more of their
Affiliates where substantially all of the business of the Defendant and one or
more Affiliates that were, immediately prior to such transaction, subject to
this Agreement remain, immediately after such transaction, subject to this
Agreement; or (b) as part of a sale, transfer, or spin-off of all or any portion
of its or its Affiliate’s business, provided that any assignment of the covenant
not to sue or other rights under this Agreement shall only extend to the
Licensed Activities and Products of the Defendant and/or one or more of its

 

SETTLEMENT AND PATENT LICENSE AGREEMENT - HIGHLY CONFIDENTIAL    Page 8



--------------------------------------------------------------------------------

Affiliates as of the date of the sale, transfer or spin-off and will not extend
to any other products, services or activities conducted by an assignee or any of
its affiliates, subsidiaries, related entities or related companies prior to, on
or after the effective date of the assignment except with respect to the same
type of Licensed Activities and Products that were conducted by the Defendant
and/or its Affiliates. In such case, this Agreement shall also continue for the
benefit of Defendant and its remaining Affiliates. All rights, covenants and
licenses granted to a Departing Affiliate under this Agreement prior to its
departure shall continue to apply to a Departing Affiliate to the extent of the
Departing Affiliate’s pre-departure Licensed Activities and Products as an
Affiliate of Defendant, but shall not extend to any activities of any Third
Party that acquires such Departing Affiliate or any activities of any Third
Party acquired by that Departing Affiliate. For example, if a Search Engine
Company acquired a Defendant or one or more of Defendant’s Affiliates, the
Search Engine Company would not have any rights or benefits under this Agreement
and none of the products, services or activities of the Search Engine Company
would be licensed under this agreement, except with respect to the Licensed
Activities and Products of the Defendant and one or more of its Affiliates as of
the date of the acquisition which would continue to be licensed to the Departing
Affiliate. Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the Parties and their permitted successors and assigns.

7.2 Assignment by Plaintiff Subject to License. Any assignment or transfer of
this Agreement or ownership or title to any Licensed Patents or the grant of an
exclusive license or other right to enforce all or any part of any of the
Licensed Patents by Plaintiff shall be made expressly subject to the assignee’s,
transferee’s or exclusive licensee’s prior acceptance of and agreement with all
of the terms and conditions of this Agreement. If such assignee, transferee, or
exclusive licensee does not agree in writing to be bound by all of the terms and
conditions of this Agreement, then such assignment, transfer or exclusive
license shall be null and void.

 

  8. MARKING.

8.1 Duty to Mark. With respect to the Patent in Suit, notwithstanding that
Defendant disputes infringement and/or reserves the right to dispute
infringement of the Licensed Patents, Defendant agrees, during the term of this
Agreement, to mark, where reasonably practicable, any products or services
within the definition of Licensed Activities and Products made, used, sold or
offered for sale within the United States, or imported into the United States,
to the extent the requirements of 35 U.S.C. § 287 are applicable. It shall be
considered sufficient for Defendant to place on Defendant’s United States
website at www.local.com a notice that certain activities provided via the
website may be covered by U.S. Patent 5,930,474. Such notice shall be provided
until the earlier of (a) the expiration of such patent, (b) a determination of
invalidity of such patent, or (c) upon Plaintiff agreeing in writing that
compliance with this section is excused. Nothing contained in this provision
shall be deemed an admission that the requirements of 35 U.S.C. § 287 are
applicable to such products. Plaintiff represents that it has a good faith
understanding that such marking is not in violation of any of the patent laws,
including 35 U.S.C. § 292. Defendant shall not be in violation of this Agreement
if, in good faith, it

 

SETTLEMENT AND PATENT LICENSE AGREEMENT - HIGHLY CONFIDENTIAL    Page 9



--------------------------------------------------------------------------------

removes such notice upon being provided notice that the marking provided for
under this Section is in violation of 35 U.S.C. § 292, or any other law.
Plaintiff shall fully and completely indemnify Defendant and Defendant’s
Affiliates for any liability whatsoever (including both liability and attorneys’
fees) in connection with any claim of any kind that the patent marking in this
section violates any statute, rule, ordinance, case law or otherwise.

 

  9. GENERAL PROVISIONS.

9.1 Representations and Warranties.

(a) Plaintiff represents and warrants as of the Effective Date that: (i) the
execution of this Agreement by Plaintiff and the performance of its obligations
thereunder will not violate any agreement whether oral or written to which
Plaintiff is a party; (ii) Plaintiff owns all right, title and interest in and
to the Licensed Patents, including the right to sue for past infringement, and
has the right to grant releases, licenses and covenants with respect to the
Licensed Patents of the full scope set forth herein without payment of any
consideration to any Third Party; (iii) it has not assigned or otherwise
transferred to any other Person any rights to the Licensed Patents that would
prevent Plaintiff from entering into this Agreement; and (iv) the person
executing this Agreement on behalf of Plaintiff has the full right and authority
to enter into this Agreement on Plaintiff’s behalf; (v) Plaintiff does not own
any patents or patent applications other than the Licensed Patents; and
(vi) Plaintiff is not aware of any other unexpired patents or patent
applications, apart from the Licensed Patents, owned by any entity or person
that owns any interest in Plaintiff, or in which Plaintiff owns any interest
that could be asserted to be infringed by Defendant or its Affiliates.

(b) Defendant acknowledges, accepts, represents and warrants that it, and the
Person executing on its behalf, have the power and authority to enter this
Agreement, and bind Defendant to each and every obligation hereof.

(c) Nothing contained in this Agreement shall be construed as:

(i) a warranty or representation by either Party that any Exploitation of
products or services by the other Party has infringed or will in the future
infringe any claim of any patents;

(ii) an agreement by either Party to bring or prosecute actions or suits against
Third Parties for infringement, or conferring any right to the other Party to
bring or prosecute actions or suits against Third Parties for infringement;

(iii) conferring any right to a Party to use in advertising, publicity, or
otherwise, any trademark, trade name or names of the other Party, or any
contraction, abbreviation or simulation thereof without the prior written
consent of the other Party;

(iv) conferring by implication, estoppel or otherwise, upon either Party, any
right (including a license) under other patents except for the rights expressly
granted hereunder;

 

SETTLEMENT AND PATENT LICENSE AGREEMENT - HIGHLY CONFIDENTIAL    Page 10



--------------------------------------------------------------------------------

(v) an obligation to furnish any technical information or know-how;

(vi) either explicitly or implicitly granting to Microsoft Corporation or Google
Inc. a release, covenant not to sue or license under U.S. Patent 5,930,474 or
any foreign counterpart thereof; or

(vii) either explicitly or implicitly relieving Microsoft Corporation or Google
Inc. from any damages for infringement of US Patent 5,930,474 or any foreign
counterpart thereof.

(d) The Licensed Patents are licensed “as is,” without warranties of any kind,
and Plaintiff MAKES NO REPRESENTATIONS AND WARRANTIES OF ANY KIND, except as
otherwise expressly agreed herein.

9.2 Disclaimer of Reliance.

(a) Each Party, on behalf of itself and its Affiliates and its and their Related
Parties (the “Disclaiming Parties”), disclaims any representations, warranties,
assurances, conditions, definitions, understandings or any other statement,
express, implied, or arising by operation of law, whether oral or written,
whether by omission or commission, other than as specifically and expressly set
forth herein, between the Disclaiming Parties, on the one hand, and the
Non-Reliance Parties, as defined below, on the other hand, relating in any way
to (a) the Licensed Patents, including without limitation, the ownership of the
Licensed Patents; (b) the Plaintiff, including without limitation, the ownership
of Plaintiff; (c) the Disclaiming Parties, including without limitation, the
identity or ownership of the Disclaiming Parties, and the availability,
ownership, or value to the Non-Reliance Parties of any of their patents or other
property; (d) the availability, ownership, or value to the Non-Reliance Parties
of any patent or other property of Third Parties, and (e) the subject matter of
this Agreement (collectively the “Disclaimed Warranties”).

(b) As a condition precedent to entering this Agreement, each Party, on behalf
of itself and its Affiliates and its and their Related Parties (the
“Non-Reliance Parties”), acknowledges, accepts, warrants and represents that
(i) other than specifically and expressly made herein, no such Disclaimed
Warranties were made, and that in any case, it has not relied upon, will not
claim that it has relied upon, and hereby disclaims reliance upon any such
Disclaimed Warranties; (ii) the Disclaiming Parties are disclaiming such
Disclaimed Warranties, other than specifically and expressly made herein;
(iii) it and its independent counsel are capable of, and indeed have made to
their satisfaction, an independent investigation of any and all matters between
Disclaiming Parties, on the one hand, and the Non-Reliance Parties, on the other
hand, including without limitation, the subject matter of the Disclaimed
Warranties, prior to the execution of this Agreement, and have solely relied
upon such investigation and the representations made herein in

 

SETTLEMENT AND PATENT LICENSE AGREEMENT - HIGHLY CONFIDENTIAL    Page 11



--------------------------------------------------------------------------------

entering this Agreement; (iv) this Agreement embodies the resolution of a
contested dispute, and is (absent a breach of this Agreement) intended to end
such dispute; (v) Plaintiff and Defendant are not fiduciaries and do not have a
confidential relationship; and (vi) the Parties have relied upon each and every
term of this Section in entering this Agreement.

(c) For the avoidance of doubt, this Section 9.2 shall not act to expand the
licenses, covenants and releases granted Defendant and Defendant’s Affiliates
and their respective Related Parties under Sections 2 and 3, including without
limitation, by including within such licenses, covenants and releases therein
any patent other than the Licensed Patents or any Person other than those
expressly provided for under Sections 2 and 3.

(d) Nothing in this Section 9.2 is intended to or shall have the effect of
limiting any rights or benefits expressly granted by a Party elsewhere in this
Agreement.

9.3 Confidentiality. Except as expressly provided elsewhere in this Agreement,
each Party will maintain the terms of this Agreement in confidence and shall not
publicize or disclose those terms in any manner whatsoever. Notwithstanding the
foregoing, this Agreement may be confidentially disclosed to Affiliates of a
Party and to Related Parties of a Party and of any Affiliate of a Party. This
Agreement may also be disclosed as follows:

(a) with the prior written consent of the other Party;

(b) to any governmental body having jurisdiction and specifically requiring such
disclosure;

(c) in response to a valid subpoena or as otherwise may be required by law;
provided however, that the Party subject to such subpoena shall give notice
thereof to the other Party and the other Party shall have the right to take
steps at such other Party’s own expense to prevent such disclosure, and further
provided that the Party subject to such subpoena shall exercise its best efforts
to produce this Agreement subject to a protective order under an “Outside
Attorneys Eyes Only” or higher confidentiality designation;

(d) for the purposes of disclosure in connection with the Securities and
Exchange Act of 1934, as amended, the Securities Act of 1933, as amended, and
any other reports filed with the Securities and Exchange Commission, or any
other filings, reports or disclosures that may be required under applicable laws
or regulations;

(e) to a Party’s accountants, legal counsel, tax advisors and other financial
and legal advisors, subject to obligations of confidentiality and/or privilege
at least as stringent as those contained herein;

(f) to Defendant’s customers and other Third Parties and their legal advisors
solely to the extent necessary to assure them that, to the extent provided in
this Agreement, their activities with respect to any of the Licensed Activities
and Products will not expose them to the threat of litigation or any costs and
fees arising therefrom; or

 

SETTLEMENT AND PATENT LICENSE AGREEMENT - HIGHLY CONFIDENTIAL    Page 12



--------------------------------------------------------------------------------

(g) with obligations of confidentiality at least as stringent as those contained
herein, to a counterparty in connection with a proposed merger, acquisition,
financing or similar transaction.

9.4 Publicity. No Party will issue a press release or any other announcement
regarding this Agreement unless all Parties provide prior consent in writing.
The Parties shall direct their representatives not to make any disclosures of
the terms of this Agreement. Notwithstanding the foregoing and Section 9.3, upon
inquiry either Party may state that the Litigation has been settled and
dismissed subject to an agreement between the Parties and that the Licensed
Activities and Products are covered by a license under the Licensed Patents.

9.5 Governing Law. This Agreement and matters connected with the performance
thereof shall be construed, interpreted, applied and governed in all respects in
accordance with the laws of the United States of America and the State of Texas,
without reference to conflict of laws principles.

9.6 Jurisdiction. Plaintiff and Defendant agree (a) that all disputes and
litigation regarding this Agreement, its construction and matters connected with
its performance be subject to the exclusive jurisdiction of the state and
federal courts in the Eastern District of Texas (the “Court”), and (b) to submit
any disputes, matters of interpretation, or enforcement actions arising with
respect to the subject matter of this Agreement exclusively to the Court. The
Parties hereby waive any challenge to the jurisdiction or venue of the Court
over the matters described in the immediately preceding clauses (a) and (b).

9.7 Sophisticated Parties Represented by Counsel. The Parties each acknowledge,
accept, warrant and represent that (i) they are sophisticated Parties
represented at all relevant times during the negotiation and execution of this
Agreement by counsel of their choice, and that they have executed this Agreement
with the consent and on the advice of such independent legal counsel, and
(ii) they and their counsel have determined through independent investigation
and robust, arm’s-length negotiation that the terms of this Agreement shall
exclusively embody and govern the subject matter of this Agreement.

9.8 Bankruptcy. Each Party irrevocably waives all arguments and defenses arising
under 11 U.S.C. 365(c)(I) or successor provisions to the effect that applicable
law excuses the Party, other than the debtor, from accepting performance from or
rendering performance to an entity other than the debtor or debtor in possession
as a basis for opposing assumption of the Agreements by the other Party in a
case under Chapter II of the Bankruptcy Code to the extent that such consent is
required under 11 U.S.C. § 365(c)(I) or any successor statute. Any change of
control resulting from any such bankruptcy proceeding shall remain subject to
Section 7 above.

 

SETTLEMENT AND PATENT LICENSE AGREEMENT - HIGHLY CONFIDENTIAL    Page 13



--------------------------------------------------------------------------------

9.9 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be sent by a reliable overnight courier service or by prepaid
registered or certified mail, return receipt requested, at the address below or
to such other address for which such Party shall give notice hereunder. Such
notice shall be deemed to have been given one (1) day after the date of sending
if by overnight courier service, or five (5) days after the date of sending by
registered or certified mail, return receipt requested, except that notice of
change of address shall be effective only upon receipt.

To Plaintiff:

GeoTag, Inc.

Attn: John Veenstra, Chief Executive Officer

2591 Dallas Parkway, Suite 505

Frisco, TX 75034-8564

To Defendant:

Local Corporation

Attn: Scott Reinke, General Counsel

7555 Irvine Center Drive

Irvine, CA 92618

Email: SReinke@local.com

9.10 Severability. If any provision of this Agreement is held to be illegal or
unenforceable, such provision shall be limited or eliminated to the minimum
extent necessary so that the remainder of this Agreement will continue in full
force and effect and be enforceable. The Parties agree to negotiate in good
faith to enforce a substitute provision for any invalid or unenforceable
provision that most nearly achieves the intent of such provision.

9.11 Entire Agreement. The Parties acknowledge, accept, warrant and represent
that (i) this is an enforceable agreement; (ii) this Agreement embodies the
entire and only understanding of each of them with respect to the subject matter
of the Agreement, and merges, supersedes and cancels all previous
representations, warranties, assurances, conditions, definitions, understandings
or any other statement, express, implied, or arising by operation of law,
whether oral or written, whether by omission or commission between and among
them with respect to the subject matter of the Agreement; (iii) no oral
explanation or oral information by either Party hereto shall alter the meaning
or interpretation of this Agreement; (iv) the terms and conditions of this
Agreement may be altered, modified, changed or amended only by a written
agreement executed by duly authorized representatives of Plaintiff and
Defendant, (v) the language of this Agreement has been approved by counsel for
each of them, and shall be construed as a whole according to its fair meaning,
(vi) none of the them (nor their respective

 

SETTLEMENT AND PATENT LICENSE AGREEMENT - HIGHLY CONFIDENTIAL    Page 14



--------------------------------------------------------------------------------

counsel) shall be deemed to be the draftsman of this Agreement in any action
which may hereafter arise with respect to the Agreement, and (vii) resort shall
not be made to any of the Disclaimed Warranties with respect to any missing
terms touching the subject matter of this Agreement in any way.

9.12 Modification; Waiver. No modification or amendment to this Agreement, nor
any waiver of any rights, breach or default will be effective unless assented to
in writing by the Party to be charged, and the waiver of any breach or default
will not constitute a waiver of any other right hereunder or any subsequent
breach or default.

9.13 Construction. Any rule of construction to the effect that ambiguities are
to be resolved against the drafting Party will not be applied in the
construction or interpretation of this Agreement. As used in this Agreement, the
words “include” and “including” and variations thereof, will not be deemed to be
terms of limitation, but rather will be deemed to be followed by the words
“without limitation.” The headings in this Agreement will not be referred to in
connection with the construction or interpretation of this Agreement.

9.14 Counterparts. This Agreement may be executed in counterparts or duplicate
originals, both of which shall be regarded as one and the same instrument, and
which shall be the official and governing version in the interpretation of this
Agreement. This Agreement may be executed by facsimile (including scanned and
emailed) signatures and such signatures shall be deemed to bind each Party as if
they were original signatures.

9.15 Duty to Effectuate. The Parties agree to perform any lawful additional
acts, including the execution of additional agreements, as are reasonably
necessary to effectuate the purposes of this Agreement.

 

SETTLEMENT AND PATENT LICENSE AGREEMENT - HIGHLY CONFIDENTIAL    Page 15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties do hereby execute this Settlement and Patent
License Agreement by duly authorized officers as of the Effective Date.

 

GeoTag, Inc.    By:   

/s/ John Veenstra

   Name:    John Veenstra    Title:    Chief Executive Officer    Date:   
November 11, 2013    Local Corporation    By:   

/s/ Heath B. Clarke

   Name:    Heath B. Clarke    Title:    Chairman & Chief Executive Officer   
Date:    October 25, 2013   

 

SETTLEMENT AND PATENT LICENSE AGREEMENT - HIGHLY CONFIDENTIAL    Page 16



--------------------------------------------------------------------------------

EXHIBIT A: DEFENDANT’S AFFILIATES

Krillion, Inc.

Screamin Media Group, Inc.

 

SETTLEMENT AND PATENT LICENSE AGREEMENT - HIGHLY CONFIDENTIAL    Page 17



--------------------------------------------------------------------------------

EXHIBIT B: LIST OF LICENSED PATENTS

OF WHICH PLAINTIFF IS AWARE

United States Patent No. 5,930,474

U.S. Patent Application Nos. 11/653,194; 11/731,465; 11/827,400; 11/900,267; and
12/196,051.

 

SETTLEMENT AND PATENT LICENSE AGREEMENT - HIGHLY CONFIDENTIAL    Page 18



--------------------------------------------------------------------------------

EXHIBIT C: SETTLEMENT PAYMENT

In consideration of the rights, licenses and covenants granted in this
Agreement, the representation and warranties of Plaintiff set forth in this
Agreement, and the dismissal by Plaintiff of the Litigation as to the Defendants
Local Corporation; Dex Media, Inc., successor-in-interest to Dex One
Corporation; and hibu, Inc. (the “Arnold Porter Defendants”), the Arnold Porter
Defendants in the Litigation collectively agree to pay the Plaintiff the total
sum of One Million Eight Hundred Sixty Five Thousand Dollars ($1,865,000.00)
(the “Settlement Payment”), by wire transfer to the account specified by
Plaintiff below no later than five (5) days after the Effective Date of this
Agreement.

 

Account Name:    GeoTag, Inc.    FEIN#    27-3072934    Bank:   

Well Fargo Bank NA

4000 Legacy Dr.

Plano, TX, 75024

   Beneficiary Account No:    3650929593    Bank Routing No:    111900659   
Domestic Wires    121000248    SWIFT Code:    WFBIUS6S   

Plaintiff recognizes that three (3) Settlement and Patent License Agreements are
being executed, one by each of the Arnold Porter Defendants with Plaintiff.
Plaintiff recognizes that this Exhibit C is an Exhibit to each of these three
(3) Agreements. Regardless of the fact that this Exhibit C is in each of the
three (3) Agreements referenced above, Plaintiff shall not be entitled to more
than One Million Eight Hundred Sixty Five Thousand Dollars ($1,865,000.00) in
total from Arnold Porter Defendants collectively and the intent of the three
(3) separate Agreements is to provide individual Settlement and Patent License
Agreements between Plaintiff and each Arnold Porter Defendant for a total
payment to Plaintiff by the Arnold Porter Defendants of One Million Eight
Hundred Sixty Five Thousand Dollars ($1,865,000.00).

 

SETTLEMENT AND PATENT LICENSE AGREEMENT - HIGHLY CONFIDENTIAL    Page 19



--------------------------------------------------------------------------------

EXHIBIT D: FORM OF DISMISSAL

STIPULATED MOTION FOR DISMISSAL WITH PREJUDICE

Plaintiff GeoTag Inc. and Defendant Local Corporation, pursuant to FED. R. CIV.
P. 41(a)(2) and (c), hereby move for an order dismissing all claims and
counterclaims in this action asserted between them WITH PREJUDICE with each
Party to bear its own costs, expenses and attorneys’ fees.

ORDER

The Stipulated Motion for Dismissal with Prejudice of all claims and
counterclaims asserted between Plaintiff GeoTag Inc. and Defendant Local
Corporation, is GRANTED,

It is therefore ORDERED, ADJUDGED AND DECREED that all claims and counterclaims
asserted in this suit between Plaintiff GeoTag Inc. and Defendant Local
Corporation, are hereby DISMISSED WITH PREJUDICE.

It is further ORDERED that all costs, expenses and attorneys’ fees are to be
borne by the party that incurred them.

IT IS SO ORDERED.

 

SETTLEMENT AND PATENT LICENSE AGREEMENT - HIGHLY CONFIDENTIAL    Page 20